Citation Nr: 0726971	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-18 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a right knee 
disability. 

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for memory loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June to December 1993, from 
October 2001 to October 2002, and from January 2003 to April 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision.  In February 
2007, the veteran appeared before the undersigned at a 
videoconference hearing at the RO. 

In a January 2007 report, the veteran's treating physician 
indicated that the veteran suffered from chronic fatigue.  In 
light of the veteran's service in the Southwest Asia theater 
of operations, the AMC should contact the veteran and have 
him clarify whether he is seeking service connection for this 
condition.

The veteran's right knee and sleep disorder claims are 
addressed in the REMAND portion of the decision and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran is a Persian Gulf veteran.  

2.  The veteran's headache disorder had its onset during 
service.  

3.  The preponderance of the evidence is against a finding 
that the veteran's memory loss is related to service. 


CONCLUSIONS OF LAW

1.  A headache disorder was incurred in service.  38 U.S.C.A. 
§§ 1111, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.304, 3.317 
(2006).

2.  Memory loss was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.317 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a May 2004 letter  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, to submit any evidence in his possession pertaining 
to his claims.  He was also notified of the type of evidence 
necessary to establish disability ratings and effective dates 
for the disabilities on appeal as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records, post-service medical 
records, and VA examination reports.  In addition, neither 
the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claims.

Analysis

As an initial matter, the Board notes that VA is authorized 
to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses that became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asian theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117.  Here, the veteran's 
DD Form 214 reflects over three months of foreign service 
from January 2003 and April 2004 and active duty in support 
of Operation Enduring and Iraqi Freedom.  Therefore, he is a 
"Persian Gulf veteran" (i.e., had active military service in 
the Southwest Asian Theater of operations during the Gulf 
War) as defined by 38 C.F.R. § 3.317.  However, as the 
veteran is claiming he has a right knee disability and memory 
loss as a result of in-service trauma, consideration under 
the Persian Gulf War regulations is not warranted for these 
disabilities. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Headaches

The veteran essentially contends that his current headaches 
are the result of an in-service automobile accident.  He 
acknowledges having headaches prior to service but argues 
that those were of less severity than his current disability.  

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111.  VA's General 
Counsel has held that to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. 
Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).  VA amended 38 C.F.R. 
§ 3.304(b), effective May 4, 2005, to reflect a change in the 
interpretation of 38 U.S.C.A. § 1111 by the Federal Circuit 
and VA's General Counsel, and the regulation now states that 
to rebut the presumption of soundness, VA must establish by 
clear and convincing evidence both that the disability 
existed prior to service and that it was not aggravated by 
service.  

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  VA bears the burden to rebut the presumption of 
aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
However, aggravation is not conceded where the disability 
underwent no increase in severity during service based on all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Thus, "a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

In this case, the service medical records show that on the 
Report of Medical History in August 1992, prior to his first 
service entry, the veteran indicated having/having had 
dizziness or fainting spells.  He also indicated "spinning 
in head" when he got up too fast.  The Report of Medical 
History, dated in August 1999, shows that the veteran 
indicated having/having had frequent or severe headaches and 
dizziness or fainting spells.  He also indicated that for his 
dizziness/fainting spells, he went to the emergency room 
three days before complaining of fainting and was refereed to 
a doctor.  A private medical record dated in August 2001 
noted an assessment of migraine headache.  The Medical 
Evaluation Board Proceedings report, dated in January 2004, 
states that the veteran's chronic migraine headaches did not 
exist prior to service.  Further, during service, beginning 
in August 2003 until service discharge, the veteran was seen 
on multiple occasions (on a near monthly basis) for 
complaints of headaches and dizziness.  The assessments in 
service included chronic daily headaches with migrainous 
features.  In August 2003, the veteran indicated that he had 
headaches and dizziness for three months.  Of particular 
significance is a December 2003 Statement of Medical 
Examination and Duty Status form on which the veteran noted 
that he was involved in a truck accident in April 2003 which 
resulted in chronic headaches and dizziness.  Also, the 
Medical Evaluation Board Proceedings report in January 2004 
reflected that the veteran was discharged from service as a 
result of his chronic migraine headaches.  

That being found, the veteran, pursuant to the applicable law 
and current interpretation of that law, is presumed to have 
been in sound condition when he entered service and this 
presumption has not been adequately rebutted.  38 U.S.C.A. 
§ 1111, VAOPGCPREC 3-2003 (July 16, 2003).  Further, even if 
the headaches existed prior to service, the evidence shows 
that they increased in severity while on active duty.  Thus, 
the Board concludes that, legally speaking, migraine 
headaches had their onset in service.  

Of significance is the October 2005 VA examination report 
that addressed the etiology of the veteran's disability.  
Noting that a migraine is a common disorder and the frequency 
of headaches can vary considerably based upon stress and 
environment factors, the examiner pointed out that there was 
evidence to suggest that this disability occurred during his 
service period.  He added that, however, with discharge from 
service, the stressors no longer applied.  The examiner 
further noted that there was no basis in the medical 
literature suggesting such stressor will permanently alter 
migraines.  In noting that the head injury sustained in the 
truck accident might induce post-traumatic migraine, the 
examiner stated that the headache disorder preceded this 
event.  He also noted that there were considerable 
discrepancies between the history provided and the facts 
within the medical record.  In conclusion, the examiner found 
that there was no basis to suggest that his military 
experience permanently exacerbated his headache disorder. 

Nevertheless, the Board finds that the evidence sufficiently 
shows that the veteran's current headaches had their onset in 
service since the evidence does not clearly and unmistakably 
erroneous show that any pre-existing headaches did not 
undergo an increase in severity beyond natural progress 
during service.  As reported by the veteran and substantiated 
by the evidence, the veteran's headaches increased to such a 
degree beginning around April 2003 and for which he was 
ultimately discharged from service.  Thus, service connection 
for the claimed headaches is warranted.

Memory Loss

The veteran contends that his current memory loss is related 
to his in-service automobile accident.

The veteran currently has memory loss as noted by the 
November 2005 VA examination report which noted memory 
deficits.  Service medical records show that in December 
2003, he reported being involved in a truck accident in April 
2003 which resulted in some memory loss.  Thus, first two 
elements necessary to establish service connection are 
satisfied, and the Board will focus on the third element, 
i.e., whether there is medical evidence linking his memory 
loss to service.
 
The November 2005 VA examination report addendum addressed 
the veteran's memory loss.  The examiner noted that the 
veteran's memory deficits were felt to be real and could have 
resulted from either depression or cognitive problems.  The 
examiner opined that it was unlikely that flexion/extension 
of whiplash without significant head trauma would cause a 
focal loss of memory function.  He also added the veteran's 
past history and current symptoms of depression made it more 
likely that this was a significant cause of his memory 
deficits.  Another November 2005 VA examination report 
attributed the veteran's memory problem to his obstructive 
sleep apnea.  The examiner found that the veteran's minimal 
memory difficulty could be a combination of many things and 
could not attributed to one condition.     

There is also a January 2007 letter from K.M. Simnicht, M.D. 
in which he noted that he initially saw the veteran in June 
2006.  Dr. Simnicht outlined the veteran's complaints of 
memory loss and report of onset after being involved in a 
motor vehicle accident in service.  He noted that the timing 
of the veteran's symptoms seem to correspond with the 
accident as far as triggering the symptoms but could not 
agree with certainty other than what the veteran reported to 
him.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the VA examination opinion is more 
complete and thorough than that of Dr. Simnicht.  Dr. 
Simnicht did not offer adequate reason and bases for his 
opinion and even stated that he could not offer an opinion 
with any certainty due to his short term experience with the 
veteran.  In fact, he merely recites back the veteran's 
report of the facts.  Additionally, the VA opinion was 
completed by the Chief of Neurology Service while Dr. 
Simnicht appears to be a family practitioner.   Therefore, 
the VA opinion is more probative than Dr. Simnicht's.

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran's account of having 
memory loss since service.  See Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005); Coburn v. Nicholson, 19 Vet. 
App. 427, 432-33 (2006).  In this capacity, the Board finds 
the veteran is competent to attest to his observations of his 
memory loss.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as a 
lay person, he is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder (i.e. current memory loss was caused by 
in-service accident) because he does not have the requisite 
medical expertise. See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  The Board observes that the preponderance of the 
evidence is against a finding that the veteran's memory loss 
is related to service as discussed above.  Also, the evidence 
shows that the there were no further complaints in service 
after the December 2003 notation and the first post-service 
complaint was at the VA examination.  Notably, in January 
2005 when the veteran reported to the VA medical center with 
multiple complaints (including migraine, depression, knee 
pain, feet pain, motion sickness, heart murmur, and 
hemorrhoids), there was no indication of memory problems.  

While the veteran contends that his memory loss was due to an 
in-service accident, the Board finds that considering the 
veteran's claim under the Persian Gulf regulations would 
still result in an unfavorable result.  The preponderance of 
the evidence demonstrates that the veteran's current memory 
loss is due to depression and or sleep apnea.  However, the 
very essence of a claim concerning an undiagnosed illness is 
that there is no diagnosis to account for the symptomatology 
and the Secretary has not determined that depression warrants 
presumptive service connection, service connection for memory 
loss under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not 
permitted as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994), 38 C.F.R. § 3.317.

In sum, the preponderance of the evidence is against finding 
that the veteran's memory loss was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for migraine headaches is granted.  

Service connection for memory loss is denied. 

REMAND

Also before the Board are the veteran's right knee and sleep 
disorder claims.  For the reasons set forth below, the Board 
finds that both of these claims must be remanded.

The veteran contends that he injured his right knee (which 
popped) while on riding on the back of a Humvee.  The service 
medical records show that the veteran was seen on numerous 
occasions for right knee problems.  Post-service, an August 
2004 MRI of the right knee noted both menisci were normal in 
appearance and a meniscal tear was not suspected.  There was 
increased signal at the upper end of the tibia laterally, 
most likely secondary to bruising of the bone.  Another 
record, dated in August 2004, reflects an impression of 
possible right knee internal derangement.  The examiner who 
conducted the November 2004 VA examination diagnosed the 
veteran as having mild chondromalacia of the right patella.  
In October 2005, however, a VA examiner noted that there was 
no pathology of the right knee found and that a November 2004 
x-ray was normal.  The examiner noted that a diagnosis of a 
meniscus derangement was weak and even that was doubtful as a 
previous MRI did not sow any meniscus lesion.  The examiner 
also noted the veteran's complaints of pain but he was unable 
to find any objective data to support a diagnosis of 
significant pathology.  He also commented that without 
pathology there was nothing to relate to any service 
connection condition and that the veteran's symptoms were not 
caused by an identifiable condition related to his military 
service.  A January 2006 VA medical record noted an 
impression of bilateral knee pain and he was treated with 
Naproxen twice daily as occasion required.  In January 2007, 
however, the veteran's private treating physician, Dr. Keith 
M. Simnicht, reported that he was treating the veteran for 
bilateral knee problems.  Finally, during the February 2007 
hearing and in a statement dated later that month, the 
veteran reported further treatment for his right knee 
disability.  In light of the above, the Board finds that this 
issue must be remanded to determine whether the veteran has a 
chronic right knee disability that had its onset in or is 
otherwise related to service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

With respect to his sleep disorder claim, the veteran 
contends that the condition is due to environmental toxins to 
which he was exposed to in the Persian Gulf War.  VA's duty 
to assist includes a duty to provide a medical examination or 
obtain a medical opinion when it is deemed necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002) 
; 38 C.F.R. § 3.159(c)(4) (2006).

On the Report of Medical History prior to service entry in 
August 1992, the veteran noted having/having had frequent 
trouble sleeping.  However, on his Report of Medical History 
in August 1999, he did not indicate having frequent trouble 
sleeping.  During service in December 2003 and January 2004, 
the veteran complained of insomnia.  Post-service, he was 
diagnosed with obstructive sleep apnea-hypopnea syndrome.  He 
has been afforded VA examinations (October 2005, November 
2005, and January 2006) which addressed his sleep disorder 
but none specifically addressed the etiology of it and/or 
whether it is related to his in-service complaints of 
insomnia.  Therefore, another examination is necessary to 
determine if the veteran's current sleep apnea is related to 
his in-service complaints of insomnia.    

Accordingly, the case is REMANDED for the following action:

1.	Obtain any outstanding records of the 
veteran's VA treatment for right knee 
and sleep problems.  In addition, 
attempt to associate any records of the 
veteran's care by Dr. Simnicht or any 
other examiner at the Petal Family 
Practice Clinic (Hattiesburg Clinic).  
The veteran should be requested to 
provide any necessary authorization.

2.	The AMC should arrange for the veteran 
to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any right 
knee disability found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should 
be reported in detail.  The examiner 
should diagnose any right knee 
disability found to be present and 
comment as to whether it is at least as 
likely as not that the condition is 
related to or had its onset during his 
period of active duty.  In offering 
this impression, the examiner must 
acknowledge and discuss the in-service 
findings as well as the post-service 
findings and conclusions, and in 
particular, the November 2004 VA 
diagnosis of right knee chondromalacia.  
The examiner must also specifically 
acknowledge the veteran's report of a 
continuity of post-service right knee 
symptoms.  The rationale for any 
opinion expressed should be provided in 
a legible report.  

3.	Schedule the veteran for a sleep 
disorder examination to ascertain the 
nature and etiology of his current 
sleep apnea, including specifically, an 
assessment as to whether his current 
sleep apnea is etiologically related to 
the in-service notations of insomnia.  
The claims file must be made available 
to and be reviewed by the examiner.  
The examiner should provide an opinion 
as to whether it is at least as likely 
as not that the veteran's sleep apnea 
is related to or had its onset during 
service, including the in-service 
notations of insomnia.  The examiner 
must also specifically acknowledge the 
veteran's report of a continuity of 
post-service symptoms.  The examiner 
should provide the rationale for the 
opinion provided.  If the requested 
opinion cannot be rendered without 
resort to speculation, the examiner 
should so state.  

4.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims.  If 
further action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


